Citation Nr: 0516250	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis involving multiple joints, from November 
15, 2000, to November 23, 2004.

2.  Entitlement to an increased rating for rheumatoid 
arthritis involving multiple joints, rated as 60 percent 
disabling, from November 24, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to May 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to an increased (compensable) rating for 
rheumatoid arthritis involving multiple joints.

In February 2004, the Board remanded this matter for 
additional development and due process concerns.  In February 
2005, the RO increased the rating for rheumatoid arthritis 
involving multiple joints from noncompensable to 60 percent 
disabling, effective November 24, 2004.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

Since November 15, 2000, the veteran's rheumatoid arthritis 
involving multiple joints has more closely approximated a 
severity consistent with constitutional manifestations 
associated with active joint involvement and total 
incapacitation.


CONCLUSION OF LAW

The criteria for an increased rating to 100 percent for 
rheumatoid arthritis involving multiple joints have been met 
from November 15, 2000, forward.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The veteran's rheumatoid arthritis is rated under DC 5002.  
Under that code, rheumatoid arthritis, as an active process, 
warrants a 60 percent evaluation where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year, or a lesser 
number over prolonged periods.  A 100 percent evaluation is 
warranted for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, DC 5002.

DC 5002 also provides that chronic residuals in an inactive 
process are rated as limitation of motion or ankylosis under 
the appropriate diagnostic codes for 
the specific joints involved.  A Note to 38 C.F.R. § 4.71a, 
DC 5002, provides that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion of ankylosis.  Rather, the higher rating will be 
assigned.  Id.

The RO assigned a 60 percent rating for the veteran's 
rheumatoid arthritis, based on the findings of the November 
2004 VA joints examiner.  A review of the findings of the VA 
examiner, however, tends to suggest that the veteran is 
totally incapacitated, consistent with a 100 percent rating, 
such that there is a question as to which of two ratings 
apply.





The November 2004 examiner documented a combination of pain 
and immobility from rheumatoid arthritis that essentially 
leaves the veteran totally incapacitated.  In addition to six 
or seven severely incapacitating exacerbations a year, the 
veteran experiences painful motion on every range of motion 
"from the first degree to the last degree."  Pain, fatigue, 
and weakness were indicated as additional limitations that 
affect walking, kneeling, standing, and various activities of 
daily living, such as bathing, grooming, dressing, and 
toileting.  In addition to tenderness and crepitation in 
every joint, there is loss of normal anatomy and bony 
landmarks of both knees and hands.  The veteran needs 
assistance to stand and to position himself on his bed, and 
his impaired gait cycle requires use of Lofstrand crutches to 
offset the loss of coordination and balance.

Consistent with the findings of the November 2004 examiner, 
the January 2001 VA examiner also diagnosed incapacitating 
limitations.  Pain in the hands, shoulders, and ankles, was 
reported, and daily morning and evening pain and stiffness.  
The veteran reported using a cane to walk, and he added that 
he can no longer drive and perform other activities he did 
before.    

The severity of the above medical findings more closely 
approximates the criteria for a 100 percent disability rating 
for the entire period at issue.  After careful consideration 
of the evidence, a reasonable doubt arises as to the degree 
of disability, and this doubt will be resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3 (2004).   

The duty to notify and assist have been met in this case to 
the extent necessary to 



allow a full schedular grant of benefits, and no prejudice to 
the veteran results from this decision.   See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to an increased rating to 100 percent, from 
November 15, 2000, forward, for rheumatoid arthritis 
involving multiple joints is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


